Name: Commission Regulation (EC) No 694/96 of 17 April 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 No L 97/ 18 EN Official Journal of the European Communities 18 . 4. 96 COMMISSION REGULATION (EC) No 694/96 of 17 April 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 13 ( 13) and Article 16(1 ) and (4) thereof, Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the acces ­ sion of Austria, Finland and Sweden to the European Union (3), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 1 600/95 (4), as last amended by Regulation (EC) No 573/96 (*), should be adapted to take account of the negotiations under GATT Article XXIV.6, the results of which take effect on 1 January 1996 as regards the tariff quotas specified by country of origin; whereas the quantities set out in Annex I to Regulation (EC) No 1600/95 should accordingly be adjusted; Article 1 Regulation (EC) No 1600/95 is hereby amended as follows: 1 . In Article 2 (3), the words 'until the end of the second month following' are replaced by 'until the end of the third month thereafter'. 2 . In the introductory part of Article 13 (d), the words 'licence applications' are replaced by 'licence applica ­ tions and licences'. 3 . Article 14 (4) is replaced by the following: '4 . (a) The Commission shall decide as soon as possible to what extent licences may be granted in response to applications submitted and shall inform the Member States of its decision . (b) Notwithstanding Article 2 (4), licences shall be issued within a maximum of three working days of the Commission's decision as provided for in (a). (c) (i) Where the total quantity covered by licence applications exceeds the quantity fixed, the Commission may apply an allocation factor to the quantities applied for. (ii) Where the total quantity covered by licence applications is less than the quantity avai ­ lable, the Commission shall determine the quantity remaining, which shall be added to that available for the following period of the same year of import.' Whereas the description 'pizza cheese in Schedule L XXX (European Communities) annexed to the Marrakesh Protocol to the General Agreements 1994 has been amended; whereas the description in Regulation (EC) No 1600/95 should be amended accordingly; Whereas it transpires that certain provisions of Regulation (EC) No 1600/95 are incomplete or too restrictive; whereas they should accordingly be adapted; (') OJ No L 148 , 28 . 6. 1968 , p. 13. (2) OJ No L 307, 20. 12 . 1995, p. 10 . 0 OJ No L 334, 30. 12. 1995, p. 1 . (*) OJ No L 151 , 1 . 7. 1995, p. 12 . Is) OJ No L 80, 30 . 3 . 1996, p. 54. 4. Annex I is replaced by Annex I hereto . 18 . 4. 96 | EN 1 Official Journal of the European Communities No L 97/ 19 7. Annex VII is replaced by Annex II hereto .5 . In Annex II, the description opposite Order No 29 is replaced by the following: 'Pizza cheese, frozen, cut into pieces each weighing not more than 1 gram, in containers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content by weight in the dry matter of 38 % or more.' 6 . In Annex IV, the CN codes '0406 90 31 ' and '0406 90 50' opposite Order No 9 are replaced by 'ex 0406 90 31 ' and 'ex 0406 90 50 ' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1996 . For the Commission Franz FISCHLER Member of the Commission No L 97/20 [ EN Official Journal of the European Communities 18 . 4. 96 ANNEX I 'ANNEX I TARIFF QUOTAS PURSUANT TO THE GATT/WTO AGREEMENTS SPECIFIED BY COUNTRY OF ORIGIN (Calendar year) Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes (annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 28 ex 0405 10 11 ex 0405 10 19 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 82 % , manufac ­ tured directly from milk or cream New Zealand 76 667 86,88 see Article 9 33 0406 90 01 Cheese for processing (') New Zealand Australia 4 000 500 17,06 17,06 see Annex VI (G) and (H) 35 ex 0406 90 21 Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses in cubic blocks or in paral ­ lelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months New Zealand Australia 7 000 3 250 17,06 17,06 see Annex VI (F) 36 ex 0406 90 21 Cheddar made from unpasteurized milk, of a fat content of 50 % or more, by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 100 kg net, of not less than :  ECU 334,20 in standard whole sizes  ECU 354,83 for cheeses of a net weight of not less than 500 g  ECU 368,58 for cheeses of a weight less than 500 g The expression 'standard whole sizes ' shall be taken to apply to cheeses of the:  Conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg  Cubic block shape or parall ­ elepiped shape, of a net weight of 10 kg or more Canada 4 000 13,75 see Annex VI (E) (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject (2) 'Free-at-frontier value' means the free-at-frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community.' 18 . 4. 96 I EN I Official Journal of the European Communities No L 97/21 ANNEX II ANNEX VII ISSUING AGENCIES Third country CN codeand description of goods Issuing agency Name Location Australia 0406 90 01 0406 90 21 Cheddar and other cheese for processing Cheddar Australian Quarantine Inspection Service Department of Primary Industries and Energy PO Box 30 World Trade Centre Melbourne, Vic. Australia 3005 Tel .: (3)03 92 46 67 51 Fax: (3) 03 92 46 68 00 Bulgaria ex 0406 90 29 0406 90 31 0406 90 50 Kashkaval Cheeses of sheep's milk or buffalo milk Bulgarkontrola  SA 42, Partchevitch Street POB 106 Sofia 1080  Bulgaria Tel .: (85151)87 01 38 Fax: (882354) 87 34 48 Canada 0406 90 21 Cheddar Canadian Dairy Commission Commission canadienne du lait Ottawa Cyprus ex 0406 90 29 0406 90 31 ex 0406 90 50 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Kashkaval Cheeses of sheep's milk or buffalo milk Halloumi Ministry of Commerce and Industry 1421 Nicosia Cyprus Tel .: (02)30 34 41 / 30 28 48 Fax: (02) 37 51 20 Hungary ex 0406 90 29 0406 90 31 0406 90 50 Kashkaval Cheeses of sheep's milk or buffalo milk TejtermÃ ©kek Magyar Aliami ElenÃ ¶rzÃ ¶ Allomasa Budapest Israel ex 0406 90 29 0406 90 31 0406 90 50 Kashkaval Cheeses of sheep's milk or buffalo milk Ministry of Industry and Trade, Food Division Jerusalem Norway ex 0406 10 20 ex 0406 10 80 0406 30 ex 0406 90 39 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Whey cheese Processed cheese Jarlsberg Ridder Norwegian Dairies O. Kavli PO Box 9051 GrÃ ¸nland 0133 Oslo Tel .: 22 93 88 00 Fax: 22 17 23 75 Postboks 338 N  5051 Nesttun Tel .: 55 10 00 00 Fax: 55 10 15 00 New Zealand 0405 10 11 0405 10 19 0406 90 01 0406 90 21 Butter Butter Cheddar and other cheeses for processing Cheddar New Zealand Dairy Board PO Box 417 Wellington New Zealand Tel .: (4)471 83 00 Fax: (4) 41 78 600 No L 97/22 PEN ] Official Journal of the European Communities 18 . 4. 96 Third country CN code Issuing agency and description of goods Name Location Romania 0406 90 25 ex 0406 90 29 0406 90 31 0406 90 50 Tilsit Kashkaval Cheeses of sheep's milk or buffalo milk Organisatia de control al marfurilor "Romcontrol" Bucharest Switzerland 0402 29 1 1 0404 90 83 Special milk for infants lactantes Office fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Berne ex 0406 90 02 ex 0406 90 03 ex 0406 90 04 ex 0406 90 05 ex 0406 90 06 ex 0406 90 07 ex 0406 90 08 ex 0406 90 09 Appenzell Emmental , GruyÃ ¨re Sbrinz Office commercial pour le fromage d'Appenzell Union suisse du commerce de fromage SA Saint-Gallen Berne ex 0406 90 18 Fromage Fribourgeois , Vacherin Mont d'Or, TÃ ªte de Moine SociÃ ©tÃ © suisse des fabricants de fromages Ã pÃ ¢te molle et mi-dure SFPM Berne 0406 20 10 0406 90 19 Glarus herb cheese Chambre de commerce glaronaise et SociÃ ©tÃ © suisse des fabricants de fromages aux herbes Ã r!. Glarus 0406 30 Processed cheese Union Suisse du commerce de fromage SA Berne 0406 90 25 Tilsit Centrale suisse du commerce du Tilsit and Office fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Weinfelden Berne Turkey ex 0406 90 29 ex 0406 90 31 ex 0406 90 50 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Kashkaval Cheeses of sheep's milk or buffalo milk "Tulum Peyniri" T. C. Tarim Bakanligi Veterinary services of the Tarim Bakanligi at various locations in Turkey Yugoslavia ex 0406 90 29 0406 90 31 0406 90 50 Kashkaval Cheeses of sheep's milk or buffalo milk '